DETAILED ACTION
This action is in response to applicant election of Group I received on 10/9/2020. Claims 1-20 were previously pending. Claims 16-20 have been withdrawn from further consideration. A complete action on the merits of claims 1-15 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/9/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“ultrasonic energy or RF energy” in line 8 of claim 1 should be amended to recite --the ultrasonic energy or the RF energy-- since ultrasonic energy and RF energy have already been introduced in line 2.
“the ultrasonic or RF energies” in line 11 f claim 1 should be amended to recite --the ultrasonic energy and the RF energy--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen (US Pub. No. 2017/0000516).
Regarding Claim 1, Stulen teaches a method of sealing a tissue with a surgical instrument including an ultrasonic blade and an RF electrode respectively configured to deliver an ultrasonic energy and an RF energy to the tissue (abstract, [0009], [0080]-[0082], [0160]-[0179], Fig. 1 and Figs. 21-32), wherein the surgical instrument 108 or similarly 1200 has a controller with a production clamp force and an ultrasonic seal process stored thereon ([0009], [0096]-[0097], [0160]-[0179]), the method comprising:
(a)    determining the ultrasonic seal process with the controller based on the production clamp force between an upper jaw and a lower jaw of an end effector (determination of tissue 
(b)    activating at least one of ultrasonic energy or RF energy respectively to the ultrasonic blade or the RF electrode according to the determined ultrasonic seal process ([0090]-[0097], [0101] and [0160]-[0179]); and
(c)    sealing the tissue with the at least one of the ultrasonic or RF energies ([0101], [0165] and [0176]-[0177]).
Regarding Claim 2, Stulen teaches further comprising accessing the production clamp force and the ultrasonic seal process stored on the controller ([0093]-[0097] teaches controlling delivery of energy based on tissue characteristics, in view of the teachings of [0009] with 
Regarding Claim 3, Stulen teaches further comprising:
(a)    determining a relative size of the production clamp force from a plurality of predetermined production clamp force sizes (preset force, see [0176]-[0177]); and
(b)    adjusting activation of at least one of the RF energy or the ultrasonic energy based on the determined relative size of the production clamp force (“the generator is configured to re-adjust the energy delivered P.sub.3 based on sensing of tissue parameters (e.g., temperature, force/pressure, thickness” in [0163], also see [0177] and [0195]).
Regarding Claim 4, Stulen teaches wherein the ultrasonic seal process includes a plurality of predetermined ultrasonic seal processes, and wherein the method further comprises selecting one of the plurality of predetermined ultrasonic seal processes based on the determined relative size of the production clamp force (Fig. 30-31 and [0172]-[0177]).
Regarding Claim 5, Stulen teaches wherein the plurality of predetermined production clamp force sizes includes a low production clamp force and a high production clamp force, wherein the plurality of predetermined ultrasonic seal processes includes a high ultrasonic seal process and a low ultrasonic seal process, and wherein the high ultrasonic seal process is configured to activate a relatively high amount of energy and the low ultrasonic seal process is configured to activate a relatively low amount of energy (clamp forces 2002, 2004, 2006 for different tissue thicknesses, see Fig. 30-31 and [0172]-[0177] and energy applied to different segments of tissue (P1-P3) as disclosed in [0162]-[0163], also see Fig. 45 showing the power vs. 
Regarding Claim 6, Stulen teaches wherein the determined relative size of the production clamp force is a low production clamp force, and wherein activating at least one of ultrasonic energy or RF energy further includes activating at least one of ultrasonic energy or RF energy respectively to the ultrasonic blade or the RF electrode according to the high ultrasonic seal process (clamp forces 2002, 2004, 2006 for different tissue thicknesses, see Fig. 30-31 and [0172]-[0177] and energy applied to different segments of tissue (P1-P3) as disclosed in [0162]-[0163] in view of “the processor is configured to : determine a type of tissue interacting with the end effector based on a tissue coefficient of friction, wherein the tissue coefficient of friction is determined based on the force applied to the tissue by the end effector, the ultrasonic motion of the ultrasonic blade, and a rate of heat generated by the end effector; and dynamically control the drive signal delivered to the ultrasonic transducer based on the type of tissue interacting with the end effector” in [0009], also see Fig. 45 depicting the power vs. force graph and [0227]).
Regarding Claim 7, Stulen teaches wherein activating at least one of ultrasonic energy or RF energy further includes activating the ultrasonic energy and the RF energy with the high ultrasonic seal process (P3 in Fig. 3 as disclosed in [0163], Fig. 45, [0209] and [0227]).
Regarding Claim 8, Stulen teaches wherein the determined relative size of the production clamp force is a high production clamp force, and wherein activating at least one of ultrasonic energy or RF energy further includes activating at least one of ultrasonic energy or RF energy respectively to the ultrasonic blade or the RF electrode according to the low ultrasonic seal process (P2 in Fig. 23 as disclosed in [0163], Fig. 45, [0209] and [0227]).
Regarding Claim 9, Stulen teaches wherein activating at least one of ultrasonic energy or RF energy further includes activating the ultrasonic energy and the RF energy with the low ultrasonic seal process (P2 in Fig. 23 as disclosed in [0163], Fig. 45, [0209] and [0227]).
Regarding Claim 11, Stulen teaches wherein the ultrasonic seal process is an ultrasonic seal process transfer function, and wherein the method further comprises determining a variable ultrasonic seal process based on the production clamp force (Fig. 45 and [0201]-[0218]).
Regarding Claim 12, Stulen teaches wherein activating at least one of ultrasonic energy or RF energy further includes activating the ultrasonic energy and the RF energy with the variable ultrasonic seal process ([0172]-[0179] and [0201]-[0218]).
Regarding Claim 13, Stulen teaches further comprising measuring the production clamp force between the lower jaw and the upper jaw ([0161]-[0179] and Figs. 21-32).
Regarding Claim 14, Stulen teaches further comprising configuring the controller with a memory including the production clamp force and the ultrasonic seal process stored thereon (preset force 2008, see [0172]-[0179] and [0193] in view of [0247]).
Regarding Claim 15, Stulen teaches wherein the ultrasonic seal process stored thereon includes at least one of a plurality of predetermined ultrasonic seal processes or a variable ultrasonic seal process (Fig. 30-31 and [0172]-[0177] or Fig. 45 and [0201]-[0218]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stulen.
Regarding Claim 10, Stulen teaches wherein the low production clamp force is less than 4.5 lbf and also teaches a maximum high production clamp force (Stulen teaches “the force applied to the tissue 2308 must be in a certain range to ensure that there is sufficient contact between the tissue 2308 and the end effector 2300 and that therapeutic amounts of energy are being delivered to the end effector 2300. For example, in one aspect, a minimum load on the tissue 2308 can be 1.5 lbs. to ensure that there is enough contact between the tissue 2308 and the end effector 2300, and a maximum load on the tissue 2308 can be 2.2 lbs”); however, does not specify a high end of the maximum force to see if it reaches and passes 4.5 lbf or not. It would have been obvious to one having ordinary skill in the art at the time of the invention that any amount of force over 2.2 lbs would fall in the range of the maximum force of Stulen such as 4.5lbs and above since it has been held that where the general conditions of a claim are disclosed in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        

/K.A.V/Examiner, Art Unit 3794